                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


IN THE MATTER OF P.G.,                            )
through his parents, A.G. and R.G.;               )
                                                  )
Plaintiff,                                        )
                                                  )
v.                                                )           Case No. 3:19-cv-00288
                                                  )           Judge Aleta A. Trauger
GENESIS LEARNING CENTERS                          )
d/b/a GENESIS ACADEMY,                            )
                                                  )
Defendant.                                        )

                                        MEMORANDUM

       P.G., acting through his parents, has filed a Motion to Determine Jurisdiction (Docket No.

10), to which Genesis Learning Centers (“Genesis”) has filed a Response (Docket No. 15), and

P.G. has filed a Reply (Docket No. 16). For the reasons set out herein, the motion will be granted.

                                       I. BACKGROUND 1

       The Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.,

“offers federal funds to States in exchange for a commitment: to furnish a ‘free appropriate public

education’—more concisely known as a FAPE—to all children with certain physical or intellectual

disabilities.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748 (2017) (citing 20 U.S.C. §§

1401(3)(A)(i), 1412(a)(1)(A)). “[T]he IDEA gives the ‘primary responsibility . . . for choosing the

educational method most suitable to the child’s needs . . . to state and local educational agencies”—

commonly referred to as “SEAs” and “LEAs”—which work “in cooperation with the parents or

guardian of the child.” Long v. Dawson Springs Indep. Sch. Dist., 197 F. App’x 427, 433–34 (6th



1
 Except where otherwise indicated, the facts herein are taken from P.G.’s Complaint (Docket No. 1) and
Genesis’s Answer (Docket No. 9).
Cir. 2006) (quoting Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176,

207 (1982)). At the heart of this collaborative process is the child’s individualized education

program, or “IEP.” “The IDEA establishes procedures by which school officials, parents, and the

student can collaborate to create an IEP” that takes into account the unique needs of the child, the

special education expertise of the educators, and the voice of the child’s parents or guardians as

advocates for the child’s best interests and educational needs. Id. at 432 (citing 20 U.S.C. §§

1401(11), 1414(d); Sch. Comm. of Town of Burlington, Mass. v. Dep’t of Educ. of Mass., 471 U.S.

359, 368 (1985)). IDEA regulations recognize that a private school may be charged with

administering a child’s IEP but provide that, “[e]ven if a private school or facility implements a

child’s IEP, responsibility for compliance with this part remains with the public agency and the

SEA.” 34 C.F.R. § 300.325(c).

       “The IDEA . . . provides for administrative procedures to resolve disputes when the people

involved in the creation of an IEP are not able to agree on its substance.” Id. (citing 20 U.S.C. §

1415(b)); see 20 U.S.C. § 1415(b)(6), (f)–(g), (k). “[A]ny party” is entitled to present an

administrative complaint “with respect to any matter relating to the identification, evaluation, or

educational placement of the child, or the provision of a free appropriate public education to such

child.” 20 U.S.C. § 1415(b)(6)(A). The state is required to provide an impartial administrative due

process hearing related to that complaint, which may be performed by either the LEA or the SEA.

If the hearing is performed by the LEA, however, the LEA’s determination can be appealed to the

SEA. 20 U.S.C. § 1415(f)(1)(A), (g)(1). “Any party aggrieved by the findings and decision made

under” the administrative complaint process “shall have the right to bring a civil action with respect

to the complaint presented” in either state or federal court. 20 U.S.C. § 1415(i)(2)(A); see also S.E.

v. Grant Cty. Bd. of Educ., 544 F.3d 633, 642–43 (6th Cir. 2008).



                                                  2
        Genesis is a private company that operates schools, including Nashville’s Genesis

Academy. (Docket No. 1 ¶ 2.) Tennessee’s education statutes permit local school districts to “make

contracts with the proper authorities of private schools . . . whereby the county public elementary

and high schools may be taught in the private . . . schools.” Tenn. Code Ann. § 49-2-109. In

February 2014, the Board of Education of Rutherford County, Tennessee, entered into a contract

with Genesis, pursuant to which Genesis would provide special education services to Rutherford

County students. (Docket No. 1 ¶ 16; Docket No. 10-1.) The contract required Genesis to

participate in the formulation of students’ IEPs and provide services consistent with those IEPs.

(Docket No. 10-1 at 4–5.) Genesis agreed that all of the services and programs it provided to

Rutherford County students under the contract would “comply with all relevant Federal and State

of Tennessee laws and regulations.” (Id. at 6.) With regard to the students’ procedural rights,

Genesis agreed that it, along with the Board of Education, would “insure [sic] that the rights and

privileges available to students enrolled in the Rutherford County School System shall be available

to students with disabilities served by GENESIS, including due process procedures . . . .” (Id. at

5.) The contract between Rutherford County and Genesis was renewed in June of 2018. (Docket

No. 10-1 at 1.)

        P.G. is a child with a disability who lives in Rutherford County. (Docket No. 1 ¶ 1.) P.G.

attended Rutherford County public schools as a preschooler during the 2015–16 school year and

as a kindergartener for part of the 2016–17 school year. Near the end of that school year, however,

he was transferred to Genesis Academy. 2 P.G. completed kindergarten at Genesis Academy and


2
  Although the record in this case does not reveal all of the circumstances surrounding P.G.’s transfer, an
earlier-filed case shows that his parents believe that he was subject to abuse by a teacher at the public
kindergarten that he attended for the first part of the 2016–17 school year. See P.G. ex rel. R.G. v. Rutherford
Cty. Bd. of Educ., 313 F. Supp. 3d 891, 895 (M.D. Tenn. 2018). That case, which named only the Rutherford
County Board of Education as a defendant, was dismissed in part for failure to exhaust, with the remaining
claims later voluntarily dismissed pursuant to a motion by P.G.

                                                       3
continued to attend the school for the entirety of his first-grade year. (Id. ¶¶ 17–18.) P.G., through

his parents, alleges that, while at Genesis Academy, he was subjected to “numerous repeated and

unnecessary restraints and isolations by Genesis Academy staff.” (Id. ¶ 20.)

       Tennessee, in its Special Education Behavior Supports Act (“SEBSA”), Tenn. Code Ann.

§ 49-10-1301 et seq., has set forth requirements for when and how restraint and isolation may be

used with students receiving special education in Tennessee schools. District courts in the state,

including this one, have held that the IDEA, which defines “FAPE” to include compliance with

state special education standards, requires compliance with SEBSA. See, e.g., J.M. ex rel. Mata v.

Tennessee Dep’t of Educ., 358 F. Supp. 3d 736, 744–47 (M.D. Tenn. 2018); I.L. ex rel. Taylor v.

Knox Cty. Bd. of Educ., 257 F. Supp. 3d 946, 964 (E.D. Tenn. 2017); see also Doe ex rel. Doe v.

Bd. of Educ. of Tullahoma City Sch., 9 F.3d 455, 457 (6th Cir. 1993) (“[A] school district [that]

complies with federal law . . . may still violate the Act if it fails to satisfy more extensive state

protections that may also be in place.”) (quoting Thomas v. Cincinnati Bd. of Educ., 918 F.2d 618,

620 (6th Cir. 1990)).

       In the wake of the alleged SEBSA violations, P.G. filed an administrative due process

complaint against the Rutherford County Schools and Genesis. (Docket No. 1 ¶ 6.) P.G. alleged

that both defendants had violated the IDEA, but he also included claims under Section 504 of the

Rehabilitation Act (“Section 504”), 29 U.S.C. § 794, and the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq. P.G.’s inclusion of non-IDEA claims in his administrative

complaint is consistent with the requirement, recognized by Congress and the Supreme Court, that

some non-IDEA claims seeking relief that overlaps with the IDEA must undergo the IDEA

exhaustion process. See Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 754 (2017); 20 U.S.C. §

1415(l).



                                                  4
       On February 8, 2019, Genesis filed a motion to dismiss, arguing that, as a private company

and neither an LEA or SEA, it was not subject to a claim under the IDEA. (See Docket No. 10-2

at 1.) Administrative Judge Phillip R. Hilliard granted the motion and dismissed the IDEA claim

against Genesis. Judge Hilliard also raised questions, however, about whether he had jurisdiction

to consider the remaining claims against Genesis—an issue that Genesis has apparently raised in

its reply. Judge Hilliard requested additional briefing addressing the issue. (Id. at 2–3.) After

briefing and oral argument, Judge Hilliard concluded that he, as an administrative law judge for

the Tennessee Secretary of State’s Administrative Procedures Division, lacked jurisdiction to

consider the Section 504 and ADA claims against Genesis. On March 25, 2019, he entered a final

Order dismissing those claims. (Docket No. 10-3 at 6.)

       On April 8, 2019, P.G. filed his Complaint with this court, naming Genesis as the only

defendant because his claims against Rutherford County had not yet been administratively

exhausted. (Docket No. 1.) As he had in the administrative proceeding, P.G. pleaded claims under

the IDEA, ADA, and Section 504. (Id. ¶¶ 6, 26.) He also asserted, however, that the court’s

consideration of those claims on the merits would be premature, because the administrative law

judge had erred in (1) concluding that no claim existed against Genesis under the IDEA and (2)

concluding that he lacked jurisdiction with regard to the other federal claims. P.G. asks that the

court remand the claims to the administrative law judge and only address the merits in the

alternative. (Id. ¶ 25–26.) P.G. seeks the following relief, in the event that the court does not

remand the case: (1) a declaratory judgment that Genesis was in violation of the IDEA, Section

504, the ADA, and ADA regulations; (2) an injunction directing Genesis “to take all steps

necessary to bring its educational facility and/or place of public accommodation into full

compliance with the requirements set forth in the IDEA, Section 504, and ADA”; (3)



                                                5
compensatory educational relief, such as an appropriate alternative private placement; (4)

monetary damages under Section 504; and (5) attorney’s fees. (Docket No. 1 at 7–8.)

       On May 24, 2019, P.G. filed a Motion to Determine Jurisdiction (Docket No. 10), asking

the court to hold that the administrative law judge has jurisdiction over P.G.’s claims against

Genesis and, therefore, P.G. should administratively exhaust those claims before filing suit in

federal court. Genesis filed a Response opposing the motion and asking the court to exercise its

jurisdiction over the case and proceed ordinarily to an initial case management conference.

(Docket No. 15 at 10–11.) Although Genesis continues to take the position that P.G. has no IDEA

claim against it, it has not yet moved to have that claim dismissed. According to P.G., the

administrative law judge has stayed proceedings against Rutherford County pending the resolution

of this appeal. (Docket No. 10 at 2.)

                                II. NATURE OF THE MOTION

       P.G. has styled his motion as a Motion to Determine Jurisdiction, under the theory that the

administrative law judge’s dismissal was inappropriate and that the administrative tribunal, not

this court, has jurisdiction over P.G.’s substantively unexhausted claims. (See Docket No. 10 at 2

(discussing “whether this District Court or the ALJ . . . has jurisdiction over Genesis”).) There are,

however, two problems with that premise. First, the Sixth Circuit, in recent years, has, at the very

least, “implied that the IDEA’s exhaustion requirement is not jurisdictional in nature.” Gibson v.

Forest Hills Local Sch. Dist. Bd. of Educ., 655 F. App’x 423, 430–31 (6th Cir. 2016) (collecting

cases); see also L.G. ex rel. G.G. v. Bd. of Educ. of Fayette Cty., Ky., No. 18-5715, 2019 WL

2419021, at *4 n.3 (6th Cir. June 10, 2019) (“This circuit has not determined whether exhaustion

under the IDEA is a jurisdictional requirement. We note, however, that the Supreme Court has

recently held that Title VII’s administrative-exhaustion requirement is not jurisdictional but is,



                                                  6
instead, a mandatory claims-processing rule.”) (citing Fort Bend County v. Davis, 139 S.Ct. 1843

(2019); Gibson, 655 F. App’x at 430–31). Accordingly, it is far from clear that a failure to

appropriately complete the administrative process would deprive this court of jurisdiction. Second,

and perhaps more importantly, even if the exhaustion requirement were jurisdictional, it would not

bar jurisdiction here because P.G. did not actually fail to exhaust these claims. He brought the

claims before the administrative law judge. He pursued them, and, at least at that level and with

regard to this defendant, he lost. He did everything the IDEA requires him to do.

       P.G.’s motion appears to the court to be more properly construed as a motion for judgment

on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Rule 12(c)

provides that “[a]fter the pleadings are closed—but early enough not to delay trial—a party may

move for judgment on the pleadings.” Pursuant to Rule 7(a), “[t]he pleadings are closed after the

filing of the complaints, answers, and any replies ordered by the court.” Forest Creek Townhomes,

LLC v. Carroll Prop. Mgmt., LLC, 695 F. App’x 908, 913 (6th Cir. 2017) (citing 5C Wright &

Miller, Fed. Prac. & Proc. § 1367). Genesis has filed its Answer, which contained no

counterclaims, and the court has ordered no replies. (Docket No. 9.) A Rule 12(c) motion is,

therefore, permissible. The court will construe P.G.’s motion as a motion for judgment on the

pleadings, based on the argument that, under the agreed facts, P.G. is entitled to a judgment of

reversal and remand based on the fact that the administrative law judge erred in concluding, as a

matter of law, that P.G. had no IDEA claim against Genesis and/or the administrative law judge

lacked jurisdiction over the remaining claims.

                                   III. LEGAL STANDARD

       The standard for reviewing a motion for judgment on the pleadings is the same as that

applicable to a motion to dismiss under Fed. R. Civ. P. 12(b)(6). Hayward v. Cleveland Clinic



                                                 7
Foundation, 759 F.3d 601, 608 (6th Cir. 2014). For purposes of a motion for judgment on the

pleadings, all well-pleaded material allegations of the pleadings of the opposing party must be

taken as true, and the motion may be granted only if the moving party is nevertheless clearly

entitled to judgment. Crossville, Inc. v. Kemper Design Center, Inc., 2010 WL 2650731 at * 2

(M.D. Tenn. July 2, 2010) (citing JPMorgan Chase Bank. N.A. v. Winget, 510 F.3d 577, 581–82

(6th Cir. 2007)).

        In ruling on a motion under Rule 12(c), the court may look only at the “pleadings.” The

term “pleadings” includes both the complaint and the answer. Fed. R. Civ. P. 7(a). The court may

consider documents attached to the complaint and the answer, so long as they are central to the

plaintiff’s claim and of undisputed authenticity. Beasley at * 3. Documents attached to a motion

are considered part of the pleadings only if they are referred to in the plaintiff’s complaint and are

central to its claim. Amini v. Oberlin College, 259 F.3d 493, 502 (6th Cir. 2001).

                                           IV. ANALYSIS

A. IDEA Claims Against Private Contractors

        Genesis argues that it cannot be subject to suit under the IDEA because it is not a state or

local educational agency. A state educational agency is “the State board of education or other

agency or officer” with equivalent duties. 20 U.S.C. § 1401(32). That clearly does not describe

Genesis. The definition of “local educational agency” is slightly more complex, but Genesis is

correct that, to qualify, an entity must be either “a public board of education,” a “public authority,”

some other form of “public institution or agency having administrative control and direction of a

public elementary school or secondary school,” or an “educational service agency,” which is

defined as a type of “regional public multiservice agency.” 20 U.S.C. § 1401(5)(A), (19). Because

Genesis is a private entity, it falls into none of those categories.



                                                   8
        Nothing in the IDEA, however, expressly limits a cause of action to state or local

educational agencies. The IDEA includes language limiting who may file a cause of action and

what the cause of action may be about, but “does not specifically name the party against whom

such an action may be brought.” 3 Ullmo ex rel. Ullmo v. Gilmour Acad., 273 F.3d 671, 679 (6th

Cir. 2001). The limitations on the cause of action that do exist, moreover, do not, on their face,

preclude a cause of action such as P.G.’s. A claim under the IDEA must be brought by a “party

aggrieved,” 20 U.S.C. § 1415(i)(2)(A), and that grievance must arise out of a complaint “with

respect to any matter relating to the identification, evaluation, or educational placement of [a]

child, or the provision of a free appropriate public education to such child,” 20 U.S.C. §

1415(b)(6)(A). See Traverse Bay Area Intermediate Sch. Dist. v. Mich. Dep’t of Educ., 615 F.3d

622, 628 (6th Cir. 2010) (holding that a school district cannot sue as an aggrieved party where its

allegation does not “relat[e] to the identification, evaluation, or educational placement of the child,

or the provision of a free appropriate public education to such child.”). P.G. is undisputedly

aggrieved by his alleged treatment at Genesis Academy, and his grievances do pertain to the

provision of his FAPE. On its face, then, his claim against Genesis meets the basic requirements

of an IDEA claim.




3
  The IDEA’s implementing regulations do appear to assume that the defendant will typically be an LEA,
although they never suggest that the LEA is the only option. See 34 C.F.R. §§ 300.500–.536. This court
and many others have held that, at the very least, SEAs can also be sued under the IDEA, a holding that the
Sixth Circuit has characterized as consistent with the “language and structure of [the] IDEA.” Ullmo, 273
F.3d at 679 (quoting St. Tammany Parish Sch. Bd. v. Louisiana, 142 F.3d 776, 784 (5th Cir. 1998)); see,
e.g., Pachl v. Seagren, 453 F.3d 1064, 1070 (8th Cir. 2006); St. Tammany Par. Sch. Bd. v. State of La., 142
F.3d 776, 784 (5th Cir. 1998); Gadsby ex rel. Gadsby v. Grasmick, 109 F.3d 940, 953 (4th Cir. 1997); S.P.
v. Knox Cty. Bd. of Educ., 329 F. Supp. 3d 584, 594 (E.D. Tenn. 2018); J.M. v. Dickson Cty. Sch. Dist., No.
3:17-cv-00405, Docket No. 31 at 10 (M.D. Tenn. Dec. 14, 2017); Morgan Hill Concerned Parents Ass’n
v. California Dep’t of Educ., 258 F. Supp. 3d 1114, 1125 (E.D. Cal. 2017); Kalliope R. ex rel. Irene D. v.
N.Y. State Dep’t of Educ., 827 F. Supp. 2d 130, 141 n.3 (E.D.N.Y. 2010); Fetto v. Sergi, 181 F. Supp. 2d
53, 72 (D. Conn. 2001); Corey H. v. Bd. of Educ. of City of Chicago, 995 F. Supp. 900, 913 (N.D. Ill. 1998).

                                                     9
       Nevertheless, it is unlikely that Congress actually intended for the IDEA to allow a cause

of action under the statute against any defendant against whom a child or his parent has a special

education-related grievance. One can imagine grievances relating to the provision of a child’s

FAPE against not only school districts, states, and contractors, but also individual teachers and

school personnel—or even the child’s peers. A child might also, for example, have a genuine

FAPE-related grievance against his private physician on the ground that the physician’s

misdiagnosis of the child led to a defective IEP. There is no reason to believe that Congress, in

creating the IDEA cause of action, intended to provide an all-purposes avenue for resolving every

dispute that in some way relates back to a child’s special education. The question, then, becomes

where the boundaries of the cause of action lie.

       Genesis argues that a cause of action should be limited to the entities with statutory

responsibilities under the IDEA itself—that is, SEAs and LEAs—and not third parties whose

responsibilities arise only out of IDEA-related contracts. This reasoning persuaded the Second

Circuit in St. Johnsbury Academy v. D.H., 240 F.3d 163 (2d Cir. 2001), which involved an IDEA

claim against a private school that resembled a public agency almost as closely as any private

entity could. The school district at issue had no publicly-run high school and had instead granted

a private school, St. Johnsbury Academy, the primary responsibility of educating its students in

those grades under a Vermont statute that allowed the district to “designate an approved

independent school as the public high school of the district.” Id. (citations omitted). The

“overwhelming majority” of the district’s high school-aged students attended the Academy, with

their tuition paid in public funds, although the Academy was technically allowed to refuse

admission to particular students. Id. at 166. The only way a student in the district could attend any

other school with public funds was if the student was allowed to do so “in [the school district’s]



                                                   10
sole discretion.” Id. (citations omitted). Nevertheless, when the plaintiff sued the Academy under

the IDEA—and prevailed both in the administrative process and in district court—the Second

Circuit vacated the judgment on the ground that the Academy, as a private entity, was not an

appropriate defendant under the IDEA. Id. at 171.

       The Second Circuit explained that, although the IDEA “expressly contemplates that [some]

children will be ‘placed in . . . [private] schools . . . by the State or appropriate local educational

agency as the means of’ complying with” the IDEA, the terms of the statute ultimately “obligate[]

the ‘State’—not the private school—to ‘ensure’ that such children ‘are provided special education

and related services, in accordance with an individualized education program.’” Id. at 171 (quoting

20 U.S.C. § 1412(a), (a)(10)(B)(i)(emphasis added)). As the court observed, the IDEA itself

imposes no responsibilities directly on any private school. Any obligations of the school would

arise instead out of agreements with the state, school district, and/or parents. The Second Circuit

stressed, therefore, that holding that a private school cannot be sued under the IDEA does not mean

that such a school will lack enforceable duties related to a student’s education. Under the IDEA

“one responsibility of [public educational] agencies is to ‘mak[e] arrangements’ for the

implementation of IDEA standards with private institutions that are willing and able to strike a

deal.” Id. at 173 (quoting 34 C.F.R. § 300.554). It is the “arrangements” underlying that “deal”—

such as a memorandum of understanding or other contract between a district and a private school—

that would give rise to enforceable duties on behalf of the private entity. Id.

       The Sixth Circuit addressed a similar issue in Ullmo ex rel. Ullmo v. Gilmour Academy,

and came to the same conclusion. 273 F.3d at 678–79. In Ullmo, a disabled student and his parents

sued his former school—a private academy in which the family had voluntarily enrolled the

child—under the IDEA. The plaintiffs argued that the school could be sued under the IDEA



                                                  11
because it had “served as a[n] LEA,” in that it had “received both federal and state education

funds.” Id. The Sixth Circuit rejected that argument on two grounds: first, that the defendant had

“received public funds only for general education purposes, as opposed to funds provided under

the IDEA for disability education”; and, second, because the statutory definition of LEA

categorically excludes private entities. Id. (“Furthermore, the IDEA defines a LEA as a public

administrative body charged with overseeing public schools. The Ullmos concede that Gilmour is

a private institution.” (citation omitted).) As P.G. points out, the first reason that the Sixth Circuit

treated as determinative does not apply here; Genesis received special education funding that had

been disbursed under the IDEA. If Ullmo had ended its reasoning there, then P.G. would be correct

that this case is thoroughly distinguishable. Ullmo, however, also adopted reasoning, closely

mirroring the Second Circuit’s in St. Johnsbury Academy, based on the statutory definitions of

“educational agency.” Id. at 679. Indeed, the Sixth Circuit favorably cited St. Johnsbury Academy

in support of its position. Id. While Genesis Academy was certainly more like a public school than

the institution in Ullmo appears to have been, Ullmo treated the formal public/private distinction

as capable of being determinative in and of itself, regardless of practical differences. In other

words, while this case is, in a vacuum, factually distinguishable from Ullmo, the reasoning of

Ullmo forecloses this court from relying on that factual distinction to reach a different result. 4

        P.G. urges the court to adopt the reasoning of the District of New Jersey in P.N. v. Greco,

282 F. Supp. 2d 221, 236 (D.N.J. 2003), in which a district court recognized the viability of an

IDEA claim against a private contractor. In that case, the plaintiff student had attended a private



4
  It is also immaterial that Rutherford County participated in the initial decision to send P.G. to Genesis
Academy, whereas the child at issue in Ullmo attended his school by his and his parents’ choice. Nothing
in the reasoning of any of the cited cases—including the case most supportive of P.G.’s position, discussed
infra—hinges on that distinction. Moreover, if P.G.’s parents objected to P.G.’s placement at Genesis
Academy, that placement was an independent IDEA issue that they could have challenged.

                                                    12
school that, like Genesis Academy, had contracted with public authorities to provide IDEA-

compliant special education and related services. The District of New Jersey concluded that the

private school could be sued under the IDEA because it was subject to New Jersey state regulations

implementing the law. Id. at 237. Although P.G. has identified Tennessee statutes permitting

school districts to contract with private companies, including in furtherance of their IDEA duties,

he has not identified Tennessee regulations comparable to those at issue in P.N. In any event,

whatever the merits of that court’s analysis in that case, its conclusion cannot be squared with

Ullmo, which held that the determinative issue was whether or not an entity is an educational

agency under the Act. See also McElroy v. Pac. Autism Ctr. for Educ., No. 14-CV-04118-LHK,

2016 WL 3029782, at *11 (N.D. Cal. May 27, 2016) (“With the exception of the District of New

Jersey, every court to have considered the issue has concluded that the IDEA does not apply to

private schools because private schools are not a State educational agency, State agency, or local

educational agency.” (internal quotation marks omitted)) (collecting cases).

       Finally, P.G. argues that Genesis is liable to him because he is a third-party beneficiary to

the contract between Genesis and Rutherford County. Under Tennessee law, “a third party may

seek to recover under a contract, but the third party bears the burden of proving, from the terms of

the contract or the circumstances surrounding its execution, that, at the time of contracting, he was

an intended third-party beneficiary of the contract.” Wallis v. Brainerd Baptist Church, 509

S.W.3d 886, 899 (Tenn. 2016) (citations & emphasis omitted). P.G., however, has not given the

court any occasion to consider whether he was an intended third-party beneficiary of the contract

between Genesis and the county, because he has not filed a claim for breach of contract. By

limiting himself to federal statutory claims, P.G. must show that he has a plausible cause of action

based on the elements and limitations of those particular statutes. With regard to the IDEA, he has



                                                 13
failed to do so, because Sixth Circuit law does not recognize Genesis as an appropriate IDEA

defendant.

B. Jurisdiction of the Administrative Law Judge of the ADA and Section 504 Claims

       1. Scope of Jurisdiction

       Tennessee grants state administrative law judges, such as Judge Hilliard, jurisdiction to

consider special education cases in Tenn. Code Ann. § 49-10-606(a), which reads:

       Special education due process cases shall be heard by administrative law judges
       employed by the secretary of state. In addition, the secretary of state may contract
       with no more than three (3) administrative law judges who are currently serving
       under an appointment by the department of education to hear special education due
       process cases, to serve as part-time administrative law judges to hear special
       education due process cases. Administrative law judges shall have jurisdiction to
       hear complaints arising under the federal Individuals with Disabilities Education
       Act (20 U.S.C. § 1400 et seq.), and state special education laws.

Id. Genesis focuses on the last sentence of that subsection, explicitly giving administrative law

judges jurisdiction over “complaints arising under the [IDEA] and state special education laws.”

Genesis argues that, because the only federal statute mentioned is the IDEA, then Tennessee

administrative law judges lack jurisdiction to consider claims brought pursuant to other federal

statutes, namely Section 504 and the ADA. The only remaining possible claim against Genesis

would, therefore, be an IDEA claim, which Genesis argues would categorically fail as a matter of

law because Genesis is a private entity.

       At least as long as one reads the final sentence of § 49-10-606(a) in isolation, Genesis’s

interpretation that it excludes ADA and Section 504 claims is plausible. Tennessee courts often

follow the rule of statutory interpretation that “the expression of one thing implies the exclusion

of all things not expressly mentioned.” Blount Cty. Bd. of Educ. v. City of Maryville, No. E2017-

00047-SC-R11-CV, 2019 WL 2022364, at *4 (Tenn. May 8, 2019). By that reasoning, mentioning

one federal statute could be construed as excluding others. It is worth noting, however, that nothing

                                                 14
about that argument hinges on Genesis’s status as a private entity. The language on which Genesis

relies makes no distinction between different types of defendants. If Tenn. Code Ann. § 49-10-

606(a) categorically forbids an administrative law judge from considering federal non-IDEA

claims, then it does so with regard to ADA and Section 504 claims against school districts as

well—despite the fact that the IDEA, in 20 U.S.C. § 1415(l), expressly requires that some ADA

and Section 504 claims be put through the same administrative review process that governs the

IDEA. 5

          The implications of such a reading would be significant. The Tennessee Department of

Education, in exchange for the state’s receipt of IDEA funds, pledges to the U.S. Department of

Education that, in Tennessee, “[c]hildren with disabilities and their parents are afforded the

procedural safeguards required by 34 CFR §§ 300.500 through 300.536 and in accordance with

20 U.S.C. [§] 1412(a)(6).” See U.S. Dep’t of Educ., Tenn. FY2018 Grant Award Letter, encl. A

at II-2 (emphasis added). 6 For procedures to be “in accordance with 20 U.S.C. [§] 1412(a)(6)” they

must also comply with 20 U.S.C. § 1415, which is expressly incorporated by reference into 20

U.S.C. § 1412(a)(6)(A). Included in 20 U.S.C. § 1415, of course, is § 1415(l), the subsection

providing that the IDEA “shall be construed” to require exhaustion, via the IDEA administrative

process, for certain qualifying Section 504 and ADA claims. In other words, if it is indeed the case

that Tennessee does not provide children and their parents with access to administrative law judges




5
 This issue, moreover, could not be avoided merely by holding that an administrative law judge considering
an IDEA complaint against an educational agency has pendant jurisdiction over other federal claims against
the same defendant, because § 1415(l) requires exhaustion of qualifying ADA and Section 504 claims
regardless of whether a plaintiff has filed an IDEA claim at all. In order to provide the type of exhaustion
contemplated by the IDEA, an administrative forum must be capable of considering the claims of at least
some plaintiffs who wish only to proceed under the non-IDEA statutes.
6
    Available at https://www2.ed.gov/fund/data/award/idea/2018partb/tn-enclosurea-2018b.pdf.


                                                    15
with the power to exercise jurisdiction over at least some Section 504 claims and ADA claims,

then Tennessee’s system diverges from what the IDEA contemplates and could even run afoul of

the state’s assurances to the federal government in exchange for special education funds. It may

be that the limited remedial authority of the administrative law judge means that little action would

be taken on at least some aspects of the non-IDEA claims at that level. 7 Nevertheless, the structure

contemplated by the IDEA would allow a plaintiff to keep his claims together, in the same

administrative proceeding, rather than being immediately forced into the expensive process of

enforcing his partially overlapping but distinct federal rights on separate tracks.

       The court is skeptical that the Tennessee General Assembly intended to enact jurisdictional

limitations inconsistent with the IDEA’s exhaustion requirement. There is, however, another

option that is also consistent with the governing statutory language. Although the last sentence of

section 49-10-606(a) may be amenable to a narrow reading, the first sentence provides, more

generally, that “[s]pecial education due process cases shall be heard by administrative law judges

employed by the secretary of state.” The phrase “special education due process cases” can easily

be construed to encompass both IDEA claims and other claims that are required, by the IDEA, to

be treated procedurally as the equivalent of IDEA claims. Moreover, even the language on which

Genesis relies discusses cases “arising under” the IDEA, not only causes of action created by the

IDEA. ADA and Section 504 claims subject to IDEA exhaustion are explicitly, textually addressed

by the IDEA and governed by its provisions. Such claims, accordingly, could be fairly

characterized as “arising under” the IDEA, even if they were not created by it. Indeed, the phrase

“arising under” is most often invoked in the area of federal subject matter jurisdiction, where it is

well settled that its definition is broader than merely “created by.” See Eastman v. Marine Mech.


7
 The Supreme Court, in Fry, expressly declined to address the effect of the remedies sought on whether §
1415(l) applies to a claim. 137 S. Ct. at 752 n.4.

                                                  16
Corp., 438 F.3d 544, 550 (6th Cir. 2006) (discussing paths for showing that a cause of action

“arises under” federal law). In light of the ambiguous language of section 49-10-606(a), the

statutory scheme as a whole, and Tennessee’s plain intent to comply with the IDEA, the court

construes the statute as granting jurisdiction over not only IDEA claims but also any federal claims

required by 20 U.S.C. § 1415(l) to be exhausted via the IDEA process.

       2. Whether P.G.’s Claims Against Genesis are Subject to IDEA Exhaustion

       Section 1415(l) and the case law interpreting it are the results of a lengthy process of

Congress and the courts attempting to determine how the various federal statutes relevant to special

education interact. In 1984, the Supreme Court held, in Smith v. Robinson, 468 U.S. 992 (1984),

that the IDEA’s predecessor statute was “the exclusive avenue through which a plaintiff may assert

an equal protection claim to a publicly financed special education” and, by extension, any other

overlapping federal claims. Id. at 1009. The plaintiff had brought an equal protection claim

pursuant to 42 U.S.C. § 1983, on the ground that the defendant—the Commissioner of Education

for the plaintiff’s home state—had deprived him of his federal constitutional right to equal

protection under color of law in the state’s administration of his special education. Section 1983

would seem, on its face, to reach such an allegation. The Court, however, held that, “[i]n light of

the comprehensive nature of the procedures and guarantees set out in the” IDEA’s predecessor

statute, Congress had implicitly foreclosed a child or his parents from pursuing overlapping special

education-related claims via other federal statutes. Id. at 1011.

       Congress responded to Smith by enacting the Handicapped Children’s Protection Act of

1986, 100 Stat. 796, which included the exhaustion language currently found in 20 U.S.C. §

1415(l). Under the subsection, as currently in force, “[n]othing in [the IDEA] shall be construed

to restrict or limit the rights, procedures, and remedies available under the Constitution, the [ADA],



                                                 17
[Section 504], or other Federal laws protecting the rights of children with disabilities,” with one

exception: “that before the filing of a civil action under such laws seeking relief that is also

available under [the IDEA], the [IDEA administrative procedures] shall be exhausted to the same

extent as would be required had the action been brought under this subchapter.” 20 U.S.C. §

1415(l).

        Courts, including those in this circuit, have sometimes struggled to determine what it means

for a claim to “seek[] relief that is also available under” the IDEA. The IDEA takes a “flexible

approach” to remedies, Bd. of Educ. of Fayette Cty., Ky. v. L.M., 478 F.3d 307, 316 (6th Cir. 2007),

allowing a court to “grant such relief as [it] determines is appropriate.” 20 U.S.C. §

1415(i)(2)(C)(iii). That flexibility, however, goes to the means, not the ends, of the remedies that

may be granted under the IDEA. Because claims under the IDEA arise as appeals of administrative

proceedings, the relief available is largely the same as the administrative officer could have

provided, and “[t]he only relief that an IDEA officer can give . . . is relief for the denial of a FAPE.”

Fry, 137 S. Ct. at 753. Other types of injuries, however—such as those that would be covered by

general money damages—fall outside the FAPE framework and, accordingly, outside the IDEA.

See Somberg ex rel. Somberg v. Utica Cmty. Sch., 908 F.3d 162, 177 (6th Cir. 2018) (“True

enough, this court has interpreted Supreme Court precedent to hold that money damages are not

available to remedy violations of the IDEA.”) (citing Crocker v. Tenn. Secondary Sch. Athletic

Ass’n, 980 F.2d 382, 386 (6th Cir. 1992)). In this case, P.G. seeks both money damages—which

he cannot recover under the IDEA—and declaratory and injunctive relief that more closely mirrors

the type of remedies typically granted under the IDEA.

        The Supreme Court recently clarified, in Fry v. Napoleon Community Schools, how a court

should determine if a non-IDEA federal claim “seek[s] relief that is also available under” the



                                                   18
IDEA. In that case, the plaintiff, a disabled child with cerebral palsy, had sought but been denied

permission to have her service dog accompany her in the classroom. 137 S.Ct. at 751. She and her

parents sued the “local and regional school districts in which [her elementary school was] located,

along with the school’s principal” under the ADA and Section 504. Fry, 137 S. Ct. at 751–52. Like

P.G., they sought declaratory relief and money damages. Id. at 752. The district court dismissed

the claims for failure to exhaust, and the Sixth Circuit affirmed, applying the rule that exhaustion

was required whenever “‘the genesis and the manifestations’ of the complained-of harms were

‘educational’ in nature.” Id. at 752 (quoting Fry v. Napoleon Cmty. Sch., 788 F.3d 622, 627 (6th

Cir. 2015)). The Supreme Court vacated the Sixth Circuit’s decision and repudiated the Sixth

Circuit’s approach as overly broad. Instead, the Supreme Court announced two principles for

guiding the determination of whether to require exhaustion under § 1415(l):

       We first hold that to meet [the § 1415(l)] statutory standard, a suit must seek relief
       for the denial of a FAPE, because that is the only “relief” the IDEA makes
       “available.” We next conclude that in determining whether a suit indeed “seeks”
       relief for such a denial, a court should look to the substance, or gravamen, of the
       plaintiff’s complaint.

Id. at 752. Under Fry, “[w]hat matters is the crux . . . of the plaintiff’s complaint, setting aside any

attempts at artful pleading.” Id. at 755.

       P.G. has claimed that he was subject to restraint and isolation in violation of SEBSA, a

special education statute that has been incorporated into the definition of “FAPE.” While it is true

that providing a FAPE is not, under the IDEA, Genesis’s statutory responsibility, the legal basis

of Genesis’s role in the underlying events has no bearing on the nature of the harm that P.G. has

alleged and from which he seeks relief. Fry “treats the plaintiff as ‘the master of the claim,’” with

the right to “identif[y] [the claim’s] remedial basis” and state a claim that is “subject to exhaustion

or not based on that choice.” Id. at 755 (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392



                                                  19
(1987)). P.G. has, by couching his claims in terms of the denial of his substantive rights under the

IDEA, satisfied the threshold requirement that his claims seek relief for the denial of a FAPE.

       It is still possible for a claim to fall outside § 1415(l) under Fry, despite the plaintiff’s

having alleged a denial of a FAPE, if something other than the denial of the FAPE forms the

gravamen of the claim. In making that assessment, the court “should attend to the diverse means

and ends of the statutes covering persons with disabilities—the IDEA on the one hand, the ADA

and Rehabilitation Act (most notably) on the other.” Id. at 755. In other words, the gravamen of a

plaintiff’s claim is relative—the only ground for concluding that the gravamen is not under the

IDEA is if some other cause of action better captures the core of the plaintiff’s case. Generally

speaking, the gravamen of a claim will be under the IDEA if the claim “is in essence contesting

the adequacy of a special education program.” L.G, 2019 WL 2419021, at *3 (quoting Fry, 137

S.Ct. ay 755).

       The only basis that Genesis has articulated for concluding that the gravamen of P.G.’s

claim is under the ADA or Section 504, rather than the IDEA, is that Genesis is not an educational

agency. That issue, though, goes to the merits of the claim, not the nature of the harm alleged. If

P.G. had been subject to the exact same treatment—only by public school teachers rather than

employees of a contractor—there would be little doubt that the gravamen of his claims are for the

denial of a FAPE. The insertion of Genesis as a contractor may have changed the underlying legal

relationships, but the ultimate focus of all of those relationships was still the provision of a FAPE.

The obligations assumed by Genesis under the contract frequently mirrored, almost verbatim, an

educational agency’s obligations under the IDEA. The company even specifically agreed to ensure

that its students would have the same rights to administrative due process as those in the county’s

public schools. (Docket No. 10-1 at 5.) Regardless of whether the IDEA itself would permit relief



                                                 20
against Genesis, it is plain that the crux of what P.G. has alleged is a denial of a FAPE—simply

one accomplished via a contractual intermediary.

        Fry, admittedly, did not explicitly address the issue of whether its test should apply to

claims brought against private contractors. This court, however, is not inclined to carve an

exception out of a rule so recently announced by the Supreme Court without some solid basis for

doing so. Moreover, one of the defendants in Fry was, in fact, a person or entity other than an SEA

or LEA—namely, the principal of the plaintiff’s school—although that fact admittedly did not play

a significant role in the Court’s analysis. Id. at 752. The Supreme Court simply grouped the

principal in with the other defendants collectively, despite the fact that a principal, like Genesis,

would not meet the statutory definitions of an SEA or LEA. Id. It is difficult, then, to see how this

court could conclude that Fry applies only to SEAs and LEAs.

        One might argue that, despite the presence of an individual defendant in Fry, a claim

against a non-educational agency cannot be one “seeking relief that is also available under” the

IDEA, 20 U.S.C. § 1415(l), because the IDEA would allow no claim against, and thus no relief

from, that defendant. That reasoning, though, becomes tenuous when the relief sought is

declaratory or injunctive. A declaration that Genesis failed in its responsibilities is, in fact, a form

of relief that is available under the IDEA, even if the defendant in such a case would be the county

schools and the declaration would be that Genesis’s failure was Rutherford County’s as well.

Similarly, injunctive relief against the county schools could lead to changes in an IEP, and a

contractor would then have a duty to follow that IEP that would mirror what its duties would have

been under an injunction directed explicitly at it. A contractor’s decision to enmesh itself in a

school district’s special education program means that it may, in effect, be subject to duties or

declarations granted pursuant to the IDEA, even if the company itself is not subject to IDEA suit.



                                                  21
       The IDEA requires administrative exhaustion because “[t]he federal courts are not the

entities best equipped to craft an IEP or remedial substitutes. They are, instead, suited to reviewing

detailed administrative records, such as those that would be furnished through due process hearings

. . . under the IDEA.” Long v. Dawson Springs Indep. Sch. Dist., 197 F. App’x 427, 433–34 (6th

Cir. 2006)). Nothing about that rationale changes simply because a school district has decided to

rely on contractors to perform some of its IDEA responsibilities. The efficient creation of an

adequate administrative record would be best served by involving all of the key parties in the

administrative proceedings, including the entity that actually educated the child. There is,

moreover, little that would be accomplished by this court’s considering P.G.’s claims against

Genesis prematurely, while the matters at the heart of his claims remain pending with the

administrative law judge. If the text of the IDEA or Tennessee’s jurisdictional statutes clearly

foreclosed P.G.’s position, those prudential concerns would have little weight. Given the

ambiguity of the relevant language at both the state and federal levels, the court will choose the

interpretation most consistent with the purposes of the IDEA scheme and the most recent guidance

of the Supreme Court. The court, accordingly, concludes that P.G.’s Section 504 and ADA claims

against Genesis are of the type intended, by § 1415(l), to be subject to the same administrative

exhaustion requirement that would face an IDEA claim against Rutherford County under the same

facts. The court will, therefore, grant P.G.’s motion and remand the matter to the administrative

law judge for further proceedings consistent with this opinion.

                                        IV. CONCLUSION

       For the foregoing reasons, P.G.’s Motion to Determine Jurisdiction (Docket No. 10) will

be granted, the dismissal of P.G.’s ADA and Section 504 claims by the administrative law judge

will be reversed, and the claims will be remanded for further consideration.



                                                 22
An appropriate order will enter.

ENTER this 18th day of July 2019.



                                         ______________________________
                                         ALETA A. TRAUGER
                                         United States District Judge




                                    23
